DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) on 3/8/21.   Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.  The submission includes amendments to claims 1, 12, the cancellation of claims 4, 15 and the addition of new claims 21 and 22.  Claims 1-3, 5-14 and 16-22 are rejected. Claims 1 and 12 are objected to.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  “the second content boards” must be corrected in the last clause of the claims to “second content board”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 11-13, 15, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0329490 A1 (Esinovskaya), U.S. Publication No. 2014/0208269 A1 (Boyana) and EP 3447628 A1 (Yun).
	Referring to claim 1, Esinovskaya discloses an information providing interface method implemented by a computer system having at least one processor configured to execute 
	Esinovskaya and Boyana do not explicitly teach that the second content board includes a plurality of subpages.  Yun provides a teaching of an interface in which first and content boards as provided in Boyana can include additional pages (Figure 7A).  Yun provides additional shortcut icons which represent a plurality of subpages of a second board.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Yun that the second content board includes a plurality of subpages.  Boyana discloses provides definitions of the home screen and pages which represent the 
	Referring to claims 2 and 13, Esinovskaya discloses providing of the first content board or the second content board comprises: moving from the home board to the first content board in response to a swipe input from top to bottom and moving the subpages from top to bottom order starting from a top user interface element of the first content board; and 29moving from the home board to the second content board in response to a swipe input from down to up and moving the subpages in down to up order starting from a bottom subpage of the second content board (page 11, paragraphs 109, 110).  Esinovskaya discloses a top to bottom and vice versa swipe and movement but does not disclose a right to left or left to right.  Boyana further discloses a left to right movement, in response to which movement from the home board to the first content board occurs (Figure 8, page 9, paragraphs 161, 162).  Boyana also discloses how pages are traversed from left to right and right to left (page 1, paragraph 9).  It would have been obvious to one of ordinary skill in the art providing of the first content board or the second content board comprises moving from the home board to the first content board in response to a swipe input from right to left and moving the subpages in left-to-right order starting from a leftmost subpage of the first content board; and 29moving from the home board to the second content board in response to a swipe input from left to right and moving the subpages in right-to-left order starting from a rightmost subpage of the second content board.  A person of ordinary skill in the art in view of the teachings of Esinovskaya and Boyana would know to use to right to left and left to right swipe movements to traverse through the subpages.
	Referring to claims 5 and 16, Esinovskaya and Boyana disclose that the subpages included in the first content board and the second content board are determined based on a user setting (Boyana, page 1, paragraphs 7, 8).  Boyana discloses that the number of pages are determined based on the space necessary for the applications installed by the user.  
	Referring to claims 7 and 17, Esinovskaya and Boyana disclose the displaying of the shortcut icons comprises:  30simultaneously highlighting and displaying one of the shortcut icons corresponding to the first content board or the second content board of a current staying board to be distinguished from other of the shortcut icons corresponding to the first content board or the second content board when a subpage included in the first content board or the second content board is displayed (Boyana, page 9, paragraphs 157, 158).  
	Referring to claims 8 and 18, Esinovskaya and Boyana disclose displaying of the shortcut icons comprises moving to a subpage set to first order among subpages of a corresponding first content board or second content board in response to moving to the first content board using the first corresponding shortcut icon or moving to the second content board using the corresponding shortcut icon (Boyana, page 9, paragraphs 161, 162).  The subpages are set based on an order of the pages of the plurality of pages.  These pages are associated with a first content board or a second content board.  
	Referring to claim 11, Esinovskaya discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the information providing interface method of claim 1 (Figure 1, page 5, paragraph 68, page 6, paragraph 71).  Esinovskaya discloses a device with a computer readable storage medium which stores the instructions that is executed by the processor. 
	Referring to claim 12, Esinovskaya discloses a computer system comprising: at least one processor configured to execute computer-readable instructions stored in a memory, wherein the at least one processor is configured to provide a single-page home board including at least one search icon on an interface screen for conducting a search through a portal service (Figure 2, page 5, paragraph 68, page 6, paragraph 75, Figure 3, page 7, paragraph 81, page 1, paragraph 10), provide a first content board on the interface screen according to a movement from the home board in a first direction or a second content board on the interface screen according to a movement in a second direction that is opposite to the first direction in response to an input event on the home board (page 2, paragraph 13).  Esinovskaya does not disclose a shortcut icon for each board.  Boyana discloses visually displaying, by the at least one processor, a shortcut icon for each board and a currently staying board through a partial area of the interface screen in response to a movement from the first content board (page 1, paragraph 15, page 9, paragraphs 160, 161).  Boyana discloses that each of the first content board and the second content boards includes a plurality of subpages and each of the subpages includes a different type of content and a movement between the subpages is allowed (page 9, paragraphs 160, 161, page 1, paragraph 8).  Each of the page views represents a first and second boards as presented, with each of the boards including a plurality of subpages that are represented as the shortcut icons.  Boyana discloses visually displaying, a shortcut icon corresponding to each of the home board, first content board and the second content board on a partial area of the interface screen (page 1, paragraph 15, page 9, paragraphs 160, 161).  Boyana discloses immediately redirecting the home board, the first content board or the second content board onto the interface screen in response to a selection of a corresponding shortcut icon (page 8, paragraph 143).  In this example, the home screen includes multiple pages, and the first page or home board is the icon 212 with the other content boards being the following pages 214-218.  Boyana discloses that the home board is provided on an entirety of the interface screen separately from the first content board or the second content board and each of the first content board and the second content boards includes a plurality of subpages, each of the subpages including a different type of content and movable between the subpages on the interface screen (Figure 7A, page 9, paragraphs 160, 161, page 1, paragraph 8).  Each of the page views represents a first and second boards as presented, with each of the boards including a plurality of subpages that are represented as the shortcut icons.  The home board is the first icon 212 displayed in an entirety in Figure 7A.  The first and second content board includes multiple pages of the remaining pages.  Boyana discloses that the remaining plurality of pages includes the icons presented and additional pages which make up a first and second content board.  Boyana also discloses how the icons and drag gesture is used to traverse between these pages.  See page 9, paragraphs 157, 158.  Boyana discloses that the selection of the shortcut icon corresponding to the first content board or the second content board from the home board directly displays the content of one of the plurality of subpages of the corresponding first content board or the second content boards on the interface screen (page 9, paragraph 161, Figure 8, reference number 254).  It would have been obvious to one of ordinary skill in the art to learn from Boyana visually displaying, by the at least one processor, a shortcut icon corresponding to each of the home board, first content board and the second content board on a partial area of the interface screen.  Boyana discloses a home screen with various boards which are presented at a time that is similar to Esinovskaya’s display system.  Boyana discloses known techniques associated with shortcut icons which would improve Esinovskaya’s display system.
	Esinovskaya and Boyana do not explicitly teach that the second content board includes a plurality of subpages.  Yun provides a teaching of an interface in which first and content boards as provided in Boyana can include additional pages (Figure 7A).  Yun provides additional shortcut icons which represent a plurality of subpages of a second board.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Yun that the second content board includes a plurality of subpages.  Boyana discloses provides definitions of the home screen and pages which represent the screens (page 1, paragraph 9).  Boyana further discloses that pages can be added to the boards thereby suggesting the plurality of subpages associated with the first and second content boards (page 6, paragraph 107).  Yun provides evidence of the plurality of subpages which are suggested in Boyana and a person of ordinary skill in the art would know the plurality of subpages for the second board is a simple substitution of a known element which would obtain predictable results in Boyana.
	Referring to claims 21 and 22, Esinovskaya, Boyana and Yun disclose that the search icon is a search box for receiving an input information for the search through the portal service (Esinovskaya, page 1, paragraph 10). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Esinovskaya, Boyana, Yun and U.S. Publication No. 2016/0334952 A1 (Jia).
	Referring to claim 6, Esinovskaya and Boyana do not disclose an order in which the subpages included in the first content board and the second content board are displayed is determined based on a user setting.  Jia discloses an order in which the subpages included in the first content board and the second content board are displayed is determined based on a user setting (page 2, paragraphs 40, 41).  It would have been obvious to one of ordinary skill in the art to learn from Jia an order in which the subpages included in the first content board and the second content board are displayed is determined based on a user setting.  Jia discloses a known technique for providing pages that would improve the page displaying system of Esinovskaya and Boyana.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Esinovskaya, Boyana, Yun and U.S. Patent No. 9,552,439 B1 (Krecichwost).
	Referring to claims 9 and 19, Esinovskaya and Boyana disclose displaying of the shortcut icons comprises displaying a subpage list of a current staying board on an upper end area of the interface screen in response to displaying a subpage included in the first content board or the second content board (Boyana, Figure 7A, page 9, paragraphs 156-158).  Boyana discloses the shortcut icons are displayed comprising the subpage list in a lower end area of the interface screen.  These shortcut icons comprise a list of subpages which are associated with the currently displayed board.  These shortcut icons and the icon which are highlighted are changed in response to selection of a specific subpage.  It would have been obvious to one of ordinary skill in the art to learn that the subpage list of a current staying board is displayed in an upper end area of the interface screen.  The arrangement of the subpage list in a distinct area of the user interface is obvious in view of the teachings of Boyana.  The arrangement of the subpage list disclosed in Boyana in an upper end area does not carry patentable significance and is obvious in view of Boyana.
	Esinovskaya and Boyana do not disclose displaying a bar that is automatically positioned to a position corresponding to a current subpage in response to a movement between subpages.  Krecichwost discloses automatically positioning the scroll bar or slider to a position corresponding to a current subpage in response to a movement or changes to pages (column 9, lines 1-15).  It would have been obvious to one of ordinary skill in the art to learn from Krecichwost displaying a bar that is automatically positioned to a position corresponding to a current subpage in response to a movement between subpages.  Krecichwost discloses a known technique associated with scrolling which would improve the display of pages and scrolling through these pages of Esinovskaya and Boyana.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Esinovskaya, Boyana, Yun and U.S. Publication No. 2016/0098416 A1 (Li).
	Referring to claims 10 and 20, Esinovskaya and Boyana discloses that the home board includes a home button that is an interaction button on a lower end area of the interface screen, and 31the providing of the home board comprises providing at least one of a multi-search area including a voice search (Esinovskaya, Figure 8, page 10, paragraph 105).  Esinovskaya discloses the home board with the interaction button that is substantially displayed at a lower end area of the interface screen.  Esinovskaya discloses a shortcut area for providing a service page or an immediate redirection to the service page on the home board in response to an input of the home button on the home board (Esinovskaya, Figure 9A, page 10, paragraph 106).  Esinovskaya and Boyana do not disclose an image search.  Li discloses an image search (page 6, paragraph 79).  It would have been obvious to one of ordinary skill in the art to learn from Li an image search.  Li discloses a well-known technique for providing searches which would be easily substituted into the search process of Esinovskaya to obtain predictable results.
Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to dependent claims 3 and 14, in combination with the independent claims and context and features of the independent claims, prior art combinations do not disclose providing of the first content board or the second content board comprises moving to a last-order subpage of another content board and moving the subpages in reverse order in response to a swipe input in the same direction as a previous one on a last-order subpage of one of the first content board and the second content board.
Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive. 
Applicant discloses that Esinovskaya and Boyana do not teach the selection of the 
shortcut icon corresponding to the first content board or the second content board from the home board directly displays the content of one of the plurality of subpages of the corresponding first content board or the second content boards on the interface screen.  As indicated in the rejection, Boyana discloses how in Figure 8 a home screen displayed along with shortcut icons which represent first and second content boards.  See page 9, paragraph 161.  The claims furthermore disclose that the selection of the shortcut icon leads to the display of the contents of one of the plurality of subpages of the corresponding content boards not the contents of the content provided by an application.  
Conclusion
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to NAMITHA PILLAI whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
March 26, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143